DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2020 has been entered.

Status of Claims
Applicant’s amendment mailed 05/11/2020 has been entered.  Claims 1-4, 6-9 and 11-22 are pending, claims 7 and 14-20 have been withdrawn from consideration, and claims 1-4, 6, 8, 9, 11-13, 21 and 22 are currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 8 and to arguments found below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 5,645,519).
With respect to claim 1, Lee et al. teaches an attachment for an imaging device, comprising: 
a first sheath (72) including a proximal end, a distal end, and a lumen extending between the proximal end and the distal end (FIG. 3); 
a second sheath (32) positioned around an exterior of the first sheath (FIG. 1); and 
a connector (74) coupled to the first sheath and configured to be coupled to the imaging device (FIG. 6),
wherein the second sheath has a length that is less than a length of the first sheath (FIG. 1), the second sheath is configured to be retracted proximally relative to the first sheath, and the second sheath is removable from the first sheath by being retracted proximally relative to the first sheath (13:60-65).
With respect to claim 3, Lee et al. teaches the lumen is a first lumen, and the first sheath further includes a second lumen (81).
With respect to claim 4, Lee et al. teaches the second sheath includes a proximal end, a distal end, and an opening in a wall of the second sheath, wherein the opening extends from the proximal end of the second sheath to the distal end of the second sheath (FIG. 2).
With respect to claim 6, Lee et al. teaches the connector is removably coupled to the first sheath (C10:L14-21).
With respect to claim 8, Lee et al. teaches an attachment for an imaging device, comprising: 
a first sheath (72) including a proximal end, a distal end, and a lumen extending between the proximal end and the distal end (FIG. 3);
 a second sheath (32, FIG. 2); and 

wherein the second sheath has a length that is less than a length of the first sheath (FIG. 1), and wherein the second sheath is positioned around an exterior of the first sheath (FIG. 7) including the distal end of the first sheath (12:19-26) and the second sheath is removable from the first sheath by being retracted proximally relative to the first sheath (13:60-65)
With respect to claim 11, Lee et al. teaches the second sheath is secured to the first sheath by a friction fit, and the second sheath is removably coupled to the first sheath (C12:L7-48).
With respect to claim 13, Lee et al. teaches the connector is removably coupled to the proximal end of the first sheath (C10:L14-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (U.S. 2012/0010646) in view of Chang (U.S. 2010/0280318).
With respect to claim 1, Keith et al. teaches an attachment for an imaging device, comprising: 
a first sheath (82) including a proximal end, a distal end, and a lumen (96) extending between the proximal end and the distal end (FIG. 31); 
a second sheath (24) positioned around an exterior of the first sheath (FIG. 31); and 

wherein the second sheath has a length that is less than a length of the first sheath (FIG. 31).
However, Keith et al. does not teach the second sheath is configured to be retracted proximally relative to the first sheath, and the second sheath is removable rom the first sheath by being retracted proximally relative to the first sheath.
With respect to claim 1, Chang teaches an attachment for an imaging device, comprising:
a rigid sheath (FIG. 18) positioned around an exterior of the imaging device (FIG. 5); and
wherein the rigid sheath has a length that is less than a length of the imaging device (FIG. 5 for example), the rigid sheath is configured to be retracted proximally relative to the imaging device (FIG. 5 vs FIG. 8), and the rigid sheath is removable from the imaging device by being retracted proximally relative to the first sheath (intended use, the rigid sheath of Chang is capable of being retracted proximally out of the anus and then removed from the scope via the slot 68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the second sheath of Keith et al. to utilize the longitudinally displosed slot as taught by Chang in order to eliminate the need to preload the sheath onto the scope (para [0079] of Chang).
With respect to claim 3, Keith et al. teaches the lumen is a first lumen, and the first sheath further includes a second lumen (90).
With respect to claim 4, Chang teaches the second sheath includes a proximal end, a distal end, and an opening in a wall of the second sheath, wherein the opening extends from the proximal end of the second sheath to the distal end of the second sheath (FIG.18).
With respect to claim 8, Keith et al. teaches an attachment for an imaging device, comprising: 
a first sheath (82) including a proximal end, a distal end, and a lumen (96) extending between the proximal end and the distal end (FIG. 31); 
a second sheath (24); and 
a connector (84) coupled to the first sheath wherein the connector includes an interior configured to receive a portion of the imaging device (FIG. 31),
wherein the second sheath has a length that is less than a length of the first sheath (FIG. 31), the second sheath is positioned around an exterior of the first sheath including a distal end of the first sheath (intended use, the second sheath is capable of being positioned around an exterior of the first sheath at the distal end, as shown in FIG. 31).
However, Keith et al. does not teach the second sheath is removable rom the first sheath by being retracted proximally relative to the first sheath.
With respect to claim 8, Chang teaches an attachment for an imaging device, comprising:
a rigid sheath (FIG. 18) positioned around an exterior of the imaging device (FIG. 5); and
wherein the rigid sheath has a length that is less than a length of the imaging device (FIG. 5 for example), the rigid sheath is removable from the imaging device by being retracted proximally relative to the first sheath (intended use, the rigid sheath of Chang is capable of being retracted proximally out of the anus and then removed from the scope via the slot 68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the second sheath of Keith et al. to utilize the longitudinally displosed slot as taught by Chang in order to eliminate the need to preload the sheath onto the scope (para [0079] of Chang).
With respect to claim 22, Keith et al. teaches the second sheath is slidable axially along the first sheath (FIG. 31 for example).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (U.S. 2012/0010646) in view of Chang (U.S. 2010/0280318) as applied to claims 1 and 8 above and further in view of West (U.S. 2014/0024896).
Keith et al. teaches an attachment for an imaging device as set forth above.  However, Keith et al. does not teach the proximal end of the first sheath has a larger diameter than a distal portion of the first sheath.
With respect to claims 2 and 9, West teaches an analogous first sheath wherein the first sheath includes a proximal portion having a larger diameter than a distal portion of the first sheath (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the distal end of the first sheath of Keith et al. to utilize the tapered flexible tip 24 as taught by West in order to allow for the first sheath to be able to be utilized with multiple different endoscopes of different diameters (para [0019] of West).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (U.S. 2012/0010646) in view of Chang (U.S. 2010/0280318) as applied to claim 8 above and further  in view of Kaneko (U.S. 2016/0073861).
Keith et al. teaches an attachment device for an endoscope as set forth above.  However, Keith et al. does not teach the connector includes an opening in a side wall configured to receive a tubular member of the imaging device.
With respect to claim 12, Kaneko teaches an attachment device for an endoscope wherein a connector includes an opening in a side wall adjacent to a distal end of the connector (4m), wherein the opening is configured to receive a tubular member of an imaging device (FIG. 3A-D).
.

Response to Arguments
Applicant's arguments filed 05/11/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that blade 38 of Lee may only be removed from instrument 30 or extended distally relative to sheathed tube 72 if removably coupled to collar 56, this is not persuasive at least because Lee explicitly teaches, “Once tube 72 is properly positioned in the trachea, the blade assembly 32 and the remote viewing assembly 36 are withdrawn from the tubular member assembly 34, as permitted by guide channels 52 and 64, leaving the tube 72 in place as shown in FIG. 8F,” (13:60-65).  Contrary to Applicant’s assertion, Lee explicitly teaches the blade assembly being removable proximally from tube 72.
Applicant’s arguments with respect to claim(s) 8 with respect to Sutoh have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795